ORDER TERMINATING STAY AND SETTING EFFECTIVE DATE OF SUSPENSION

Comes now the Indiana Supreme Court Disciplinary Commission, and requests that this Court reinstitute its March 15, 1994 opinion in this case, which the Commission states had been withdrawn by this Court’s “Order Staying Effective Date of Suspension,” issued March 25,1994. In that Order, this Court stayed the effective date of respondent Kenneth R. Watson’s sixty (60) day suspension, imposed pursuant to this Court’s March 15 opinion in this matter, granting respondent up to and including May 1, 1994 to request review, pursuant to Ind. Admission and Discipline Rule 23, Section 15.
This Court now finds that respondent has failed to request review. Accordingly, it is now appropriate to terminate the stay and set an effective date for respondent’s suspension. This Court’s Order staying the effective date of respondent’s suspension stated that the March 15, 1994 opinion would be reconsidered only if the Court was called upon to reconsider this matter. Accordingly, we now find that the opinion remains valid and binding as to all matters except the effective date of suspension contained therein, since respondent has not requested review.
IT IS, THEREFORE, ORDERED that the respondent, Kenneth R. Watson, be suspended from the practice of law for a period of not less than sixty (60) days, beginning August 1, 1994. Said suspension shall be according to the terms and conditions set forth by this Court in In the Matter of Kenneth R. Watson, (Ind.1994), 630 N.E.2d 1354.
IT IS FURTHER ORDERED that this Court’s March 15, 1994 opinion, In the Matter of Kenneth R. Watson, (Ind.1994), 630 N.E.2d 1354, shall remain in full force and effect, with the exception of the effective date of suspension contained therein.
The Clerk of this Court is directed to forward notice of this Order to all parties to this proceeding, and to their attorneys.
/s/ Roger O. DeBruler
ROGER O. DeBRULER,
Acting Chief Justice
All Justices concur.